Appeal from a judgment of the Supreme Court (Berke, J.), entered May 28, 1991 in Washington County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Petitioner contends that the shoe in which the sharpened metal shank was found should have been presented at the hearing and that one of the witnesses he requested who refused to testify should have been required to testify. Petitioner, however, failed to raise these objections at the hearing at a time when any errors could have been corrected; such objections were therefore waived (see, Matter of Lebron v Coughlin, 169 AD2d 859, lv denied 78 NY2d 852; Matter of Geddes v Wilmot, 111 AD2d 474, lv denied 66 NY2d 603, appeal dismissed 66 NY2d 914). In addition, there is no support in the record for petitioner’s assertion that the Hearing Officer was not impartial (see, Matter of Cogle v Coughlin, 166 AD2d 803). Supreme Court’s decision to dismiss the petition must therefore be affirmed.
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.